DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
		
Response to Amendment
This Action is in response to Applicant’s amendment filed August 10, 2022. Claims 1-12 are still pending in the present application. Claims 4-6, 10-12 have been withdrawn from consideration. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2019/0182794) in view of Maheshwari et al. (US 10,512,057, hereinafter Maheshwari).
Regarding claim 1, Wong teaches an information transmission method, comprising: receiving, by a user equipment (UE), positioning measurement configuration information from a positioning center (location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE. Together with this request the UE receives assistance data (configuration data, information or parameters) to enable it to obtain the RSTD measurements – [0046]), 
wherein the positioning measurement configuration information comprises a quantity of to-be-measured cells {associated with a coverage enhancement level of the UE}, and wherein the quantity of to-be-measured cells is used to limit a maximum quantity of to-be-measured cells (the assistance data includes a list of cells (eNBs) with their PRS parameters, including bandwidth, periodicity and the like. -  [0046]. Triggering of the reporting may be achieved in a variety of ways. For example, the UE may stop obtaining PRS measurements and resume its RRC connection to submit its positioning report when it has obtained a predefined number of RSTD measurements. This predefined number might be notified to the UE as a parameter in the positioning configuration – [0062]); and 
performing, by the UE, positioning measurement based on the positioning measurement configuration information (The UE then proceeds to perform these measurements, by estimating the exact time offsets between the PRS from different eNBs, during a given period of time, which may typically be up to eight or 16 periods of the PRS signals – [0046]. For example, the UE may stop obtaining PRS measurements and resume its RRC connection to submit its positioning report when it has obtained a predefined number of RSTD measurements – [0062]).
Wong does not teach to-be-measured cells associated with a coverage enhancement level of the UE. 
However, Maheshwari teaches to-be-measured cells associated with a coverage enhancement level of the UE (to-be-measured cells associated with a coverage enhancement level of the UE – col 1, ln 26-4. E-SMLC 110 may request a smaller number of location measurements from UE 102 at stage 604 (e.g. may request RSTD measurements for a smaller number of neighbor cells), may request a lower accuracy and/or may provide a higher response time interval if UE 102 indicates a higher CE level (e.g. CE level 2 or 3) at stage 602 in order to reduce the overall response time for locating UE 102 – col 20, ln 15-20).
It would have been obvious before the filing date of the claimed invention to a person with ordinary skill in the art to include the feature as taught by Maheshwari in Wong to reduce the overall response time for locating a UE.
Regarding claim 2, Wong in view of Maheshwari teaches claim 1 and further teaches wherein receiving, by the UE, the positioning measurement configuration information from the positioning center comprises: receiving, by the UE, a provide assistance data message from the positioning center, wherein the provide assistance data message comprises the positioning measurement configuration information (location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE. Together with this request the UE receives assistance data (configuration data, information or parameters) to enable it to obtain the RSTD measurements – [0046]).
Regarding claim 3, Wong in view of Maheshwari teaches claim 1 and further teaches wherein the method further comprises: sending, by the UE, a measurement report to the positioning center (The UE then reports to the location server these estimated time differences together with an estimate of the measurement quality – [0046]). 
Regarding claim 7, Wong teaches an apparatus, comprising at least one processor and a storage medium storing executable instructions that, when executed by the at least one processor ([0027]), cause the apparatus to: 
receive positioning measurement configuration information from a positioning center (location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE. Together with this request the UE receives assistance data (configuration data, information or parameters) to enable it to obtain the RSTD measurements – [0046]), 
wherein the positioning measurement configuration information comprises a quantity of to-be-measured cells, and wherein the quantity of to-be-measured cells is used to limit a maximum quantity of to-be-measured cells (the assistance data includes a list of cells (eNBs) with their PRS parameters, including bandwidth, periodicity and the like -  [0046]. Triggering of the reporting may be achieved in a variety of ways. For example, the UE may stop obtaining PRS measurements and resume its RRC connection to submit its positioning report when it has obtained a predefined number of RSTD measurements. This predefined number might be notified to the UE as a parameter in the positioning configuration – [0062]) {associated with a coverage enhancement level of the apparatus}; and 
perform positioning measurement based on the positioning measurement configuration information (The UE then proceeds to perform these measurements, by estimating the exact time offsets between the PRS from different eNBs, during a given period of time, which may typically be up to eight or 16 periods of the PRS signals – [0046]. For example, the UE may stop obtaining PRS measurements and resume its RRC connection to submit its positioning report when it has obtained a predefined number of RSTD measurements – [0062]).
Wong does not teach to-be-measured cells associated with a coverage enhancement level of the apparatus. 
However, Maheshwari teaches to-be-measured cells associated with a coverage enhancement level of the apparatus (to-be-measured cells associated with a coverage enhancement level of the UE – col 1, ln 26-4. E-SMLC 110 may request a smaller number of location measurements from UE 102 at stage 604 (e.g. may request RSTD measurements for a smaller number of neighbor cells), may request a lower accuracy and/or may provide a higher response time interval if UE 102 indicates a higher CE level (e.g. CE level 2 or 3) at stage 602 in order to reduce the overall response time for locating UE 102 – col 20, ln 15-20).
It would have been obvious before the filing date of the claimed invention to a person with ordinary skill in the art to include the feature as taught by Maheshwari in Wong to reduce the overall response time for locating a UE.
Regarding claim 8, Wong in view of Maheshwari teaches claim 7 and further teaches to: receive a provide assistance data message from the positioning center, wherein the provide assistance data message comprises the positioning measurement configuration information (location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE. Together with this request the UE receives assistance data (configuration data, information or parameters) to enable it to obtain the RSTD measurements – [0046]).
Regarding claim 9, Wong in view of Maheshwari teaches claim 7 and further teaches to: send a measurement report to the positioning center (The UE then reports to the location server these estimated time differences together with an estimate of the measurement quality – [0046]). 

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Regarding argument that “Wong does not qualify as prior art”. The Examiner invites Applicant to review document “Certified Copy of Foreign Priority Application” associated with application 16/324,126, which corresponds to the cited publication US 2019/0182794, available via Patent Center and PAIR.  A copy of the document is attached to this office action for Applicant’s convenience.
Equivalent paragraphs of the cited paragraphs [0046] and [0062] can be found in page 10, lines 3-16 and page 14, lines 19-26.

Applicant’s arguments with respect to claims 1-3 and 7-9  have been considered but are moot in view new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC THAI N VU/Primary Examiner, Art Unit 2642